                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                             Case No. 18-cr-20133

v.                                                            Honorable Thomas L. Ludington

BRANDON PUTMAN,

                  Defendant.
__________________________________________/

                  ORDER DENYING DEFENDANT’S MOTION TO STAY
       On April 10, 2019, Defendant moved “for an order requiring the government’s specific

performance with the terms of January 22, 2019, pretrial diversion agreement.” ECF No. 64. The

Court denied the motion. ECF No. 75. Defendant sought reconsideration or, in the alternative,

certification of the order for interlocutory appeal. ECF No. 77. The Court denied the motion. ECF

No. 85. Defendant then filed a notice of interlocutory appeal. ECF No. 86. Defendant now moves

for a stay pending the interlocutory appeal. ECF No. 87.

       None of the authority identified by Defendant justifies the request. As Defendant noted,

pursuant to Federal Rule of Appellate Procedure 8(c), “Rule 38 of the Federal Rule of Criminal

Procedure governs a stay in criminal cases.” Rule 38, in turn, provides for stays in limited

circumstances including a death sentence, imprisonment, fine, probation, restitution, forfeiture,

and employment disability arising from a conviction or sentence. Not coincidentally, all such

circumstances involve a stay of enforcement of a final order. Here, by contrast, no final order has

been entered.

       Defendant cites U.S. v. James for the proposition that, pursuant to Federal Rule of

Appellate Procedure 8, the district court has authority to stay matters in the district court pending
resolution of the appeal. ECF No. 87, PageID. 796 (citing See United States v. James, 2005 WL

8161058 at *1 (D. Ariz. March 25, 2005)). James is inapplicable. In James, the parties stipulated

that the defendant was entitled to a stay as of right, because he was a juvenile seeking review of a

transfer subjecting him to adult prosecution. The sole issue to be decided in that case was to what

extent the court retained jurisdiction to conduct hearings on motions unrelated to the appeal. United

States v. James, No. CR-03-900-PCT-MHM, 2005 WL 8161058, at *1 (D. Ariz. Mar. 25, 2005).

Here, by contrast, the government has not stipulated that any of the issues raised in Defendant’s

motions entitle him to a stay as of right.

       Finally, Defendant asserts, without explanation or support, that the Court’s orders denying

his motions for specific performance and reconsideration are “interlocutory orders . . . refusing . .

. injunctions” under 28 U.S.C. 1292(a)(1). No injunction was requested or denied in this case.

       As noted by the government, the rule of finality generally prohibits appeals of pretrial

orders, and that rule “has particular force in criminal prosecutions because encouragement of delay

is fatal to the vindication of the criminal law.” United States v. MacDonald, 435 U.S. 850, 854

(1978). Defendant has identified no reason why that rule does not apply here.

       Accordingly, it is ORDERED that the motion to stay, ECF No. 87, is DENIED.




       Dated: June 21, 2019                                   s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -2-
